Citation Nr: 0330508	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of nasal 
bone fracture, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
residuals of left maxilla fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant served on active duty from January 1955 to 
December 1958.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2001 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that granted a 10 percent evaluation for nasal 
bone fracture residuals, but denied a compensable evaluation 
for residuals of fracture of the left maxilla.  The appellant 
expressed dissatisfaction with these rating determinations in 
a notice of disagreement received in March 2001, and 
perfected a timely appeal to the Board.  

This case was remanded by a decision of the Board dated in 
October 2001 and is once again before the signatory Member 
for appropriate disposition. 


REMAND

The appellant assert that the symptoms associated with his 
service-connected nasal bone fracture residuals and residuals 
of fracture of the left maxilla are more disabling than 
reflected by the currently assigned disability evaluations 
and warrant higher ratings.  

The Board points out that as noted in the prior REMAND 
decision of October 2001, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed however, that while the appellant was 
generally apprised of his rights pursuant to the VCAA in a 
letter dated in February 2002, such notice did not adequately 
satisfy the strict notification requirements of the VCAA.  In 
this regard, the Board notes that the letter did not advise 
the appellant of what the evidence has to show for a 
favorable determination in his case, or what evidence had 
been received in support of the claims to date, nor did it 
properly inform the appellant of the allocation of the burden 
of producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide in support of his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
should thus provide the appellant with the appropriate notice 
under the VCAA.

Additionally, the Board observes that the veteran has 
received some treatment for breathing problems over the 
years.  In the most recent private clinic note dated in 
September 2002 from R. K. Jolly, M.D., it was noted that he 
had a deviated nasal septum causing nasal obstruction.  A 
United Health Care record dated in January 2001 indicated 
that nasal septoplasty had been discussed.  He has also 
received medical attention from the VA as to this matter, and 
clinic notes dating to March 2001 have been received.  In 
view of such, the appellant should be requested to inform the 
RO of whether he has received any additional treatment in 
this regard since those dates and from whom, and records 
should be requested and secured.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the appellant 
and his representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on behalf of the claimant.

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for breathing complaints since 
September 1999, to include United 
Health Care and R. K. Jolly, M.D.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not 
already of record.

3.  VA outpatient clinical records 
dating from March 2001 should be 
requested and associated with the 
claims folder.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

5.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims of entitlement to 
increased ratings for nasal fracture 
residuals and left maxilla fracture 
residuals based on all the evidence of 
record and all governing legal authority, 
including the VCAA.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




